 
Exhibit 10.4
 
 
 
AMENDMENT # 1 TO THE SECURITIES PURCHASE AGREEMENT, REGISTRATION RIGHTS
AGREEMENT, AND CONVERTIBLE PROMISSORY NOTE DATED NOVEMBER 20, 2017
 
 
 
THIS AMENDMENT #1 (the “Amendment”) TO THE SECURITIES PURCHASE AGREEMENT,
REGISTRATION RIGHTS AGREEMENT, AND CONVERTIBLE PROMISSORY NOTE dated November
20, 2017, is made effective as of December 19, 2017, by and between Sincerity
Applied Materials Holdings Corp., a Nevada corporation (the “Company”), and
Auctus Fund, LLC, a Delaware limited liability company (the “Holder”)
(collectively, the “Parties”).
 
BACKGROUND
 
A.           
The Company and Holder are the parties to that certain securities purchase
agreement (the “SPA”), registration rights agreement (“RRA”), and convertible
promissory note in the principal amount of $112,500.00 (the “Note”), all dated
November 20, 2017; and
 
B.           
The Parties desire to amend the SPA, RRA, and Note, as set forth expressly
below, to acknowledge the actual date of closing of the transactions
contemplated by the SPA, RRA, and Note.
 
NOW, THEREFORE, in consideration of the execution and delivery of the Amendment
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:
 
1.           
All references in the SPA, RRA, and Note to November 20, 2017 shall be replaced
with December 19, 2017.
 
2.           
This Amendment shall be deemed part of, but shall take precedence over and
supersede any provisions to the contrary contained in the SPA, RRA, and Note.
Except as specifically modified hereby, all of the provisions of the SPA, RRA,
and Note, which are not in conflict with the terms of this Amendment, shall
remain in full force and effect.
 
[Signature page to follow]
 
 
 

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.
 
Sincerity Applied Materials Holdings
Corp.                                                   Auctus Fund, LLC
 
 
 
By: /s/ Zhang
Yiwen                                                                                 
By: /s/ Lou Posner
Name: Zhang
Yiwen                                                                                 
Name: Lou Posner
Title: Chief Executive
Officer                                                                                 
Title: Managing Director
 
 
 
 
 
